Citation Nr: 0918659	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, to 
include whether a separate 10 percent evaluation is warranted 
for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for a 
rating in excess of 10 percent for tinnitus.

In a May 2006 rating action, the RO determined that clear and 
unmistakable error was not present in rating decisions that 
assigned a 10 percent evaluation for bilateral tinnitus.  The 
Veteran was notified of this determination and of his right 
to appeal the following month, but a timely appeal was not 
received.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) of the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Smith v. Nicholson, 
19 Vet. App. 63 (2005).  The Federal Circuit issued its 
decision in Smith on June 19, 2006.  Shortly after the 
Federal Circuit's decision, on July 10, 2006, the Secretary 
lifted the stay.  Accordingly, the Board may proceed to 
adjudicate the Veteran's increased rating claim.


FINDINGS OF FACT

The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.




CONCLUSION OF LAW

An evaluation in excess of 10 percent for bilateral tinnitus, 
to include a separate compensable evaluation for each ear, is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The Court has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation, as is true in this case.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The underlying facts are not in dispute.  By rating action 
dated September 1967, the RO granted service connection for 
bilateral hearing loss with tinnitus in the right ear, and a 
noncompensable evaluation was assigned.  In a February 1997 
rating decision, the RO assigned a 10 percent evaluation for 
bilateral hearing loss with tinnitus.  A February 2000 rating 
action separated the evaluations for hearing loss and 
tinnitus, and continued the 10 percent evaluation for 
tinnitus.  

The Veteran filed a claim for an increased rating for 
tinnitus in August 2005.  He asserted that a separate 
compensable evaluation should have been assigned for tinnitus 
in each ear.  In essence, he contends that VA regulations 
permit the assignment of separate disability ratings for each 
ear, citing in particular 38 C.F.R. § 4.25 (2008).

A 10 percent evaluation is assignable for recurrent tinnitus.  
Diagnostic Code 6260 (effective May 11, 1999)  NOTE 2:  
Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  (effective June 13, 2003).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Federal Circuit, however, recently reversed 
the Court's holding in Smith, concluding that the Court erred 
in not deferring to the VA's interpretation of Diagnostic 
Code 6260, which is that a Veteran is entitled only to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006); see also 38 U.S.C.A. § 
7252(b) (West 2002) [commanding that "the Court may not 
review the schedule of ratings for disabilities . . . or any 
action of the Secretary in adopting or revising the rating 
schedule"]; Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 
2004) [holding that the Secretary's discretion over the 
rating schedule is "insulated from judicial review," with one 
recognized exception limited to constitutional challenges].

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the Veteran and his representative 
are inapposite to the Federal Circuit's holding.  As there is 
no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the Veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board emphasizes that the Veteran is already in 
receipt of the maximum schedular evaluation for tinnitus, 
whether unilateral or bilateral.  

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 


ORDER

An increased rating for bilateral tinnitus, to include a 
separate compensable evidence for each ear, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


